GEORGE C. PRATT, District Judge.
The court will hold a status conference on July 2, 1980 at 3:00 p. m. to discuss the impact of McMillan et al. v. Dow Chemical Co. et al, CV-80-1241, the case brought by Australian veterans who allege injuries arising from their exposure to Agent Orange during their service in Vietnam. Counsel for the Australian plaintiffs, the corporate defendants and the United States are directed to submit briefs addressing the following issues: (1) the applicability of the defenses asserted by the corporate defendants and the United States to the claims of the Australian veterans; (2) the relationship between this action and other currently pending actions with respect to discovery, existing orders, possible class action treatment, and trial; and (3) any other special problems and issues that may result from plaintiffs’ status as Australian veterans.
These briefs are to be exchanged and submitted by June 20,1980; reply papers, if any, shall be submitted by June 27, 1980. The agenda at the July 2, 1980 conference shall be limited to the above listed issues.
SO ORDERED.